Citation Nr: 0738918	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 30 
percent for an anxiety disorder from September 6, 2000 to 
April 22, 2003.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for an anxiety disorder from April 23, 2003, to 
October 14, 2004.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for an anxiety disorder from October 15, 2004.  

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Providence, Rhode 
Island, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal for service connection for PTSD was 
previously before the Board in June 2004, when it was denied.  
The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2006 
order the Court vacated the June 2004 decision and remanded 
this issue to the Board.  This issue has now been returned to 
the Board for further consideration in keeping with the 
findings of the Court. 

The June 2004 Board decision also referred the issue of 
entitlement to service connection for a psychiatric 
disability other than PTSD to the RO for initial 
consideration.  Subsequently, entitlement to service 
connection for an anxiety disorder not otherwise specified 
was established in a December 2005 rating decision.  This 
decision assigned a 30 percent initial evaluation for the 
veteran's disability effective from May 15, 2002, and a 10 
percent evaluation effective from April 23, 2003.  

The veteran submitted a notice of disagreement with the 
December 2005 rating decision in January 2006.  In the notice 
of disagreement it was argued that September 2000 should be 
the proper effective date for the grant of service 
connection.  In addition, the veteran contended that the 
initial evaluations assigned for his anxiety disorder should 
have been higher.  

A June 2006 rating decision assigned a new effective date of 
September 2000 for the initial grant of service connection 
for anxiety disorder.  This is considered a complete grant of 
the benefits sought in the January 2006 notice of 
disagreement.  

A statement of the case was issued for the matter of 
entitlement to a higher initial evaluation for anxiety 
disorder in June 2006, and a substantive appeal was received 
the same month.  Therefore, this matter is on appeal to the 
Board.  

The evaluation of the veteran's anxiety disorder was 
increased to 30 percent in August 2006, effective October 15, 
2004.  He has not indicated that he is satisfied with this 
evaluation.  A veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Furthermore, this is an appeal of the evaluation 
assigned after the initial grant of service connection.  In 
instances in which the veteran disagrees with the initial 
rating, staged ratings are to be considered in order to 
reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the Board will consider the initial evaluation of 
the veteran's anxiety disorder since the effective date of 
service connection.  

The January 2006 notice of disagreement with the December 
2005 initial grant of service connection for an anxiety 
disorder also raised the issue of entitlement to a TDIU.  
This was denied in an August 2006 rating decision.  The 
veteran submitted a notice of disagreement with the denial of 
TDIU, which was also received in August 2006.  The Board is 
granting a 100 percent rating for the service connected 
psychiatric disability effective June 24, 2004.  This 
decision renders the issue of entitlement to TDIU during the 
period since June 24, 2004, moot.  VAOPGCPREC 6-99, 64 Fed. 
Reg. 52375(1999).  Since the claim was received no earlier 
than January 2006, it does not appear that there is a 
possibility of entitlement to TDIU prior to the effective 
date of the 100 percent rating.  See 38 C.F.R. § 3.400(o) 
(2007) (setting forth criteria for the effective date of an 
increased rating).


FINDINGS OF FACT

1.  The veteran has presented credible evidence to support 
the occurrence of his claimed stressor events during active 
service, and there is medical evidence that relates his 
current symptoms to these stressors.  

2.  The medical evidence both for and against a current 
diagnosis of PTSD is evenly balanced and is in relative 
equipoise. 

3.  The veteran's anxiety disorder was productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks for the period from September 6, 
2000 to April 22, 2003.  

4.  The veteran's anxiety disorder was productive of 
occupational and social impairment due to mild or transient 
symptoms from April 23, 2003, to October 14, 2004.  

5.  The veteran's anxiety disorder has been productive of 
total occupational and social impairment from October 15, 
2004. 


CONCLUSIONS OF LAW

1.  PTSD was incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304(f) (2007). 

2.  The criteria for an initial evaluation in excess of 30 
percent for an anxiety disorder from September 6, 2000 to 
April 22, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9413 
(2007).  

3.  The criteria for an initial evaluation in excess of 10 
percent for an anxiety disorder from April 23, 2003, to 
October 14, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.130, Code 9413.  

4.  The criteria for an initial evaluation of 100 percent for 
an anxiety disorder from October 15, 2004 have been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Code 
9413.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran contends that he has developed PTSD as a result 
of a temporary assignment to a mortuary detail during active 
service.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal for service connection for 
PTSD, further assistance is unnecessary to aid the veteran in 
substantiating this claim.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The veteran submitted a letter describing his claimed 
stressor in October 2000.  His most significant stressor was 
a temporary assignment to a mortuary detail for approximately 
two weeks, in which he was required to handle the bodies of 
soldiers who had been killed in combat, including many who 
were dismembered.  A more detailed description of this 
assignment is included in an August 2000 examination report 
from a private physician.  

Although this assignment was not reflected in the veteran's 
personnel records, the personnel records do show that he 
served in Vietnam from August 1968 to August 1969.  His 
principal duty was listed as "cook."  A November 2000 
statement from O.S., who served with the veteran in the same 
unit, confirms their temporary assignment to mortuary duty.  
The veteran's stressor statements and his descriptions of 
these events to his examiners have been very consistent, and 
the November 2000 statement from O.S. is also very consistent 
with the description of the events provided by the veteran.  
Therefore, the Board accepts the November 2000 statement from 
O.S. as credible supporting evidence that the veteran's 
claimed stressors occurred.  

The evidence reflects that a private examiner diagnosed the 
veteran as having PTSD in August 2000.  He attributed this 
disability to the veteran's experiences in Vietnam, in 
particular the veteran's temporary assignment to a mortuary 
detail.  A December 2000 VA examination also related the 
veteran's current symptoms to the events in Vietnam, and 
included exposure to war trauma as a psychosocial stressor.  
The Board finds that there is a link established by medical 
evidence between the veteran's current symptoms and the in-
service stressor.  

The one remaining requirement for service connection for PTSD 
is medical evidence diagnosing the condition.  The record 
reflects that while there is a general agreement that the 
veteran experiences symptoms attributable to in-service 
stressors, there is disagreement as to whether he has 
developed all of the symptoms required for a diagnosis of 
PTSD.  

The August 2000 private examination report diagnosed the 
veteran as having severe, chronic PTSD.  This report was 
prepared after examining the veteran on two occasions.  The 
report does not indicate that any of the veteran's service 
records or other medical records were reviewed by the doctor, 
but it does contain an extensive discussion of the veteran's 
military, social, and medical history.  This examiner's 
curriculum vitae notes over 50 years of experience in 
psychiatric medicine, including as a psychiatric consultant 
with the VA. 

The December 2000 VA examination diagnosed the veteran with 
anxiety disorder, not otherwise specified.  The examiner 
concluded that the veteran did not meet the full criteria for 
PTSD, although he did have some symptoms associated with his 
traumatic events in Vietnam.  In reaching this conclusion, 
the claims folder was reviewed, and the report was prepared 
after a single examination of the veteran.  The report 
includes an extensive review of the veteran's medical 
history.  This examination was conducted by a psychologist.  

The veteran underwent another VA examination from a different 
psychologist in April 2003.  This examiner also diagnosed an 
anxiety disorder not otherwise specified.  The veteran was 
noted to have symptoms of PTSD, but did not meet the full 
DSM-IV diagnostic criteria for PTSD.  This was noted to 
contrast with the August 2000 private examination, and it was 
further noted that the symptoms used to justify the August 
2000 diagnosis of PTSD were not currently reported by the 
veteran.  

The veteran was afforded another private examination by a 
doctor in July 2006.  His clinical picture was that of a 
major depression with associated anxiety.  The doctor further 
noted that the veteran probably meets the criteria for PTSD, 
but that this was not addressed on the current examination. 

The evidence both for and against a current diagnosis of PTSD 
is in relative equipoise.  Although the August 2000 report 
was prepared without the benefit of the claims folder, the 
Board notes that the only relevant records contained in the 
claims folder at the time it was reviewed in December 2000 
were the veteran's service medical records, his personnel 
records, and the August 2000 examination report.  

The history and military information described in December 
2000 and, for that matter, in April 2003 are completely 
consistent with what was noted in August 2000.  The 
curriculum vitae of the August 2000 examiner reveals that has 
extensive experience, and that he is likely to have been 
exposed to previous PTSD patients through his work with VA.  

The Board finds that there is nothing to distinguish the 
diagnosis of the August 2000 doctor from those of the 
December 2000 or April 2003 VA psychologists as being any 
more or less accurate.  The Board concludes that the 
examination reports are of equal evidentiary weight.  That 
being the case, the benefit of the doubt is resolved in favor 
of the veteran and the Board finds that there is a medical 
evidence diagnosing PTSD.  38 U.S.C.A. § 5107(b).  All three 
of the criteria found in 38 C.F.R. § 3.304(f) for the 
establishment of service connection have now been met, and 
service connection for PTSD is established.  

Increased Rating

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case involves an appeal of the rating assigned after the 
initial grant of service connection for the veteran's 
disability.  This appeal arises from disagreement with the 
initial evaluations following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the veteran in the development of his 
claim has been met.  The veteran has been provided with VA 
and private medical examinations, including an examination as 
recently as July 2006.  There is no indication that there are 
any outstanding medical records or other relevant evidence 
that must be obtained.  Therefore, the Board may proceed with 
consideration of this appeal.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's anxiety disorder is evaluated under the General 
Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication are 
evaluated as 10 percent disabling.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

When a mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a zero percent evaluation is merited.  38 C.F.R. 
§ 4.130, Code 9413.  

September 6, 2000 to April 22, 2003

The August 2000 private examination found that the veteran's 
grooming was acceptable.  He displayed some bizarre behavior 
by not being able to have eye contact.  The veteran was 
withdrawn and tearful.  His speech was at times very fast 
when describing his stressors.  The veteran had a good 
relationship with his wife.  He would become angry and 
belligerent when discussing Vietnam.  His affect showed a 
deep sadness with borderline despair.  

The veteran had potential suicidal and even homicidal 
tendencies.  He at times had loose associations or was 
extremely circumstantial or tangential in his narratives.  He 
denied any true delusions or hallucinations although he had 
some paranoiac tendencies.  His orientation was between fair 
and disturbed.  His attention and concentration were a 
difficulty.  His insight and judgment were fair but impaired 
by substance abuse.  He did not want to be in places with 
crowds.  

The veteran had flashbacks of his traumatic experience, as 
well as distressing dreams, and there was an avoidance of 
reminders of his trauma.  He had markedly reduced interest in 
social or other significant activities, and a restricted 
range of affect.  The veteran had difficulty falling asleep, 
and had unexpected irritability and outbursts of anger.  
There was severe hypervigilance and exaggerated startle 
responses, and his memory was generally poor.  He was 
employed as a boiler operator.  The diagnosis was severe, 
chronic ongoing PTSD.  The estimated score on the Global 
Assessment of Functioning (GAF) scale was 51.  

The examiner opined that the veteran's substance abuse was 
not a material contributing factor to the veteran's 
disability.  He added that the PTSD precluded the veteran 
from maintaining sufficiently gainful employment.  

The December 2000 VA examination noted that the veteran had 
been married to his current wife for many years and that they 
maintained a good relationship.  He had been employed for the 
past 26 years as a boiler operator.  He worked for 40 or more 
hours each week and had no work related difficulties.  He 
reported getting four to five hours of sleep a night and 
usually got up for work at four in the morning.  

The veteran had nightmares of his mortuary experiences from 
one to four times each month.  He napped on a frequent basis.  
The veteran would occasionally play golf and played his 
guitar.  He had a few friends with whom he interacted on a 
regular basis, and felt close to several family members.  He 
no longer went to bars because he had been getting into 
fights.  

The veteran stated that he occasionally felt depressed and 
described himself as anxious.  He did not like being around 
crowds.  He did not report intrusive imagery of his various 
traumatic events.  There was some diminished interest in 
activities, but not in significant activities.  He described 
some irritability, but no difficulties were noted with 
concentration, hypervigilance, or exaggerated startle 
response.  On mental status examination, the veteran was 
again noted to be employed on a full time basis in a skilled 
capacity.  

He presented with depression, anxiety, alcohol and drug 
dependence, and a history of nightmares.  He reported mild to 
moderate levels of anxiety, and his other problems were also 
mild to moderate.  The veteran indicated they had negatively 
impacted his relationships.  There was no evidence of bizarre 
mannerisms.  He was alert and responsive and did not appear 
anxious, but had poor eye contact.  He spoke in a monotonous 
fashion without impairment.  His mood was depressed and his 
affect was restricted.  

Thought processes were logical and coherent.  There were no 
delusions or hallucinations, or disturbances in 
consciousness, concentration, or memory.  He denied suicidal 
and homicidal ideation.  The diagnosis was anxiety disorder.  
The GAF was 60, which was also his highest level of 
functioning in the past year.  

Private treatment records from 2002 show that the veteran was 
seen for psychiatric complaints on several occasions.  He 
reported irritability, sleep problems, nightmares and 
flashbacks of Vietnam, decreased energy and concentration, 
anxiety, a recent job change, and panic attacks three times a 
week.  His anxiety had been increased due to legal 
difficulties.  

The symptoms listed in the criteria for a 50 percent 
evaluation for a psychiatric disability are not intended to 
serve as an exhaustive list, but as examples of the type of 
symptomatology that would warrant that evaluation, but 
without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan v. Principi, 16 Vet. App. at 442.  

The Board finds that the evidence does not support an 
evaluation in excess of 30 percent for the period prior to 
April 22, 2003.  The rating criteria of depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss are an accurate reflection 
of symptoms described by the medical records for this period.  

As for the rating criteria required for a 50 percent or 
higher evaluation, the August 2000 examination described 
disturbances in judgment, tearfulness, and rapid speech.  The 
examiner stated that the veteran had potential suicidal or 
homicidal tendencies.  The 2002 private medical records 
indicate that the veteran had panic attacks three times a 
week.  However, the disturbances in judgment accompanied 
substance abuse, and the tearfulness and rapid speech 
occurred while the veteran was describing his stressors.  The 
evidence shows that the veteran has a good relationship with 
his wife and other family members and that he maintains 
relationships with his friends.  

The August 2000 opinion that the veteran was unable to be 
employed, is contradicted by the fact that he worked over 40 
hours a week at a job he had held for decades.  Finally, the 
veteran's GAF scores were 51 and 60.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  A score of 51-60 indicates moderate symptoms, or 
moderate difficulty in social, occupational or school 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV); Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  When the veteran's symptomatology is 
considered as a whole, \ it more nearly resembles that of the 
30 percent evaluation already in effect for this period.  
Therefore, and increased evaluation is not warranted.  
38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9413.  

April 23, 2003 to October 14, 2004

The April 2003 VA examiner reviewed the claims folder and 
noted the veteran's previous symptoms.  He had recently 
changed positions within the same company he had worked for 
the past 29 years, and he now worked 48 hours a week.  The 
veteran described his relationship with his wife as good, and 
he was also close with his daughter and grandson.  He had a 
close relationship with a friend and a brother.  He enjoyed 
working around the house and carpentry.  The veteran had 
recently significantly cut back on his alcohol and marijuana 
use.  His recent legal problems had been in the nature of a 
lawsuit but this was now resolved.  

The veteran reported his most troubling symptom to be 
nightmares about once a month.  He did not have flashbacks.  
There was some evidence of avoidance, such as not going to 
funerals.  The veteran did not actively try to block out 
thoughts or feelings related to his trauma.  He had not lost 
interest in things he enjoyed, such as playing the guitar, 
his grandson, or woodworking.  The veteran still avoided 
crowds.  There was improved sleep and less irritability on 
his current medication.  The veteran reported panic attacks, 
but detailed questioning revealed that these were not classic 
panic attacks but were instead periods of intense anxiety, 
which occurred weekly.  He had increased startle responses, 
but no problems with concentration.  

On mental status examination, the veteran did not have 
evidence of impaired thought processes or communication.  He 
said he sometimes heard voices at work but not since he began 
his medication, and never when it was quiet or he was alone.  
There was no evidence of thought disorder or inappropriate 
behavior, and there were no recent suicidal or homicidal 
ideations.  The veteran was able to maintain minimal hygiene.  
His speech was normal, and he reported some subjective memory 
loss.  The veteran said that he did not struggle with a 
dysphoric mood very often anymore, and added that his mood 
had been significantly more depressed two or three years ago.  
The veteran attributed this to improved family relationships.  
His affect was somewhat restricted.  The diagnosis was 
anxiety disorder not otherwise specified, and the GAF was 70.  

Entitlement to an evaluation in excess of 10 percent is not 
demonstrated for this period.  His symptoms were improved in 
almost every regard during this period with use of 
medication.  The veteran reported improved relationships and 
less depression.  His panic attacks were actually increased 
periods of anxiety which occurred with increased stress.  His 
sleep was better, and he was working 48 hours each week at a 
new position within his old company.  The GAF was 70, which 
is reflective of mild symptoms such as a depressed mood or 
mild insomnia, but of generally functioning pretty well with 
meaningful interpersonal relationships.  See DSM-IV.  These 
symptoms more nearly resemble those of the occupational or 
social impairment due to mild or transient symptoms that are 
outlined in the rating criteria for a 10 percent evaluation.  
Therefore, an increased rating for this period is not 
warranted.  38 C.F.R. §§ 4.7, 4.130, Code 9413.  

From June 24, 2004

Private treatment records beginning in October 2004 and 
continuing through February 2006 show that the veteran had 
been involved in an accident.  He was experiencing nightmares 
of his wartime experiences, and flashbacks in the form of 
explosions.  He was not eating and had a loss of energy.  The 
veteran also had an increase in irritability and decreased 
enjoyment of activities.  He was not having panic attacks.  
The veteran continued to use medication to control his 
symptoms.

In March 2005, the Social Security Administration found the 
veteran to be disabled since June 24, 2004, on the basis of 
fractures of the bones.

In June 2006, the veteran's employer reported that he had not 
worked since June 2004, but had been an employee since May 
1974.

The veteran underwent a private examination in July 2006.  He 
reported symptoms of no motivation, interest, or energy.  
There were complaints of sadness and frequent tearful 
outbursts.  He often thought of suicide but was not actively 
suicidal.  The veteran was totally withdrawn from social 
contact and anxious when interacting with anyone other than 
his wife.  His sleep was disturbed with insomnia and 
nightmares.  He ate compulsively with no enjoyment of food.  

The veteran reported that there was no specific onset for 
these symptoms and that he had always been a nervous and 
depressed person, but that his symptoms had worsened in the 
past three years.  He had worked as a boiler operator, but 
had not worked since a 2003 injury.  He stated that this was 
possible because he worked alone, but that there had been a 
lot of absenteeism and sick leave.  The veteran was not 
receiving any psychiatric treatment but had been prescribed 
mild anti-depressants by his primary care physician.  

On examination, there was a pronounced depression with 
restricted affect.  He was slow in psychomotor activity and 
speech.  He formed no rapport and showed no spontaneity.  He 
lacked energy, and his thinking, alertness and ability to 
calculate were impaired.  The clinical picture was major 
depression with associated anxiety, and he probably met the 
criteria for PTSD as well.  He was considered disabled for 
any employment and there was a poor prognosis.

Applying the Court's Mauerhan analysis to the criteria for 
the 100 percent rating, if follows that the veteran would be 
entitled to that rating if his psychiatric disability caused 
total occupational and social impairment, regardless of 
whether he had some, all, or none of the symptoms listed in 
the rating formula, and regardless of whether his symptoms 
were listed or not.  

The record shows an exacerbation on his symptoms after an 
accident in June 2004, and that he stopped working at that 
time.  Although Social Security records indicate that he 
stopped working due to conditions other than the psychiatric 
disability, the only opinion from a mental health 
professional is to the effect that the psychiatric disability 
precludes employment.  The evidence, therefore, supports a 
finding of total occupational impairment due to the service-
connected psychiatric disability.

The veteran no longer has any relationships other than with 
his wife.  While this indicates somewhat less than total 
social impairment, the veteran's very limited social 
relationships combined with the total occupational impairment 
approximates the criteria for a 100 percent rating.  
Accordingly, a 100 percent rating is granted, effective June 
24, 2004, when the veteran stopped working.  38 C.F.R. 
§§ 4.7, 4.21, 4.130, Code 9413.  


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to an initial evaluation in excess of 30 percent 
for an anxiety disorder from September 6, 2000 to April 22, 
2003 is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for an anxiety disorder from April 23, 2003 to June 23, 2004 
is denied. 

Entitlement to an initial evaluation of 100 percent for an 
anxiety disorder from June 24, 2004 is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


